DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to arguments and/or amendments filed on 02/16/2021. In the current amendments, claims 1, 9 and 13 have been amended. Claims 5-6, 12 and 17-18 have been canceled and claim 21 has been added. Claims 1-4, 7-11, 13-16 and 19-21 are pending and have been examined.
In view of the Applicant’s amendments and/or arguments, the claim objections made in the previous Office Action has been withdrawn.  
In view of the Applicant’s amendments and/or arguments, the 35 USC 103 rejections to claims 9-12 made in the previous Office Action has been withdrawn.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 13:
“Fitting module configured to determine a….”
“anomaly detection module configured to compare new values…”
“alert module configured to generate an anomaly alert…”
Claims 14-16 and claim 20:
“fitting module is further configured to determine a periodic…”
Claims 19:
“detection module is further configured to…”

Upon further review of the specification it is identified that the above generic place holders have sufficient structure as shown on para [0020]-[0023] and FIG. 1.
 [ 0020 ] The monitoring system 100 also includes functional modules that may , in some embodiments, be implemented as software that is stored in memory 104 and executed by hardware processor 102. In alternative embodiments, the functional modules may be implemented as one or more discrete hardware components in the form of, e.g., application specific integrated chips or field programmable gate arrays.
[0021] A fitting module 110 analyzes a set of time series stored in the memory 104 and generates models that represent the relationship between each respective pair of time series. The models are thus based on historical measurements from the sensors 108 and characterize normal operation of the physical components 106. Anomaly detection module 112 then compares new measurements of from the sensors 108 to the values predicted by the models and, if a sufficient number of discrepancies (referred to herein as "broken models") are found, anomaly detection module 112 flags a particular timestamp as being anomalous. 
[0022] When an anomaly is found, alert module 114 takes one of a number of actions. In one embodiment, the alert module simply generates an alert to a human operator, including the anomalous timestamp and information regarding the relationships between sensors that are characterized by the broken models. Thus, for example, if a pair of sensors 108 are expected to have a particular trigonometric relationship (e.g., where a first sensor's value is a function of the sine of a second sensor's value) and the physical components 106 in question have deviated from the expected behavior, the report may indicate which physical components 106 are at issue, what the expected behavior was, and what the measured behavior is. The report may also indicate a measure of the magnitude of the anomaly (e.g., the number of broken models). 
[0023] In another embodiment, the alert module 114 may be configured to take automatic actions to address anomalies. Thus, for example, if the anomaly implicates physical components 106 in a particularly sensitive or dangerous sub-system, the alert  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-11, 13-16 and 19-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant1y more. The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).
Regarding claim 1
Step 1:  The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“A method for detecting anomalies, comprising: determining a predictive model for each pair of a set of time series, each time series being associated with a component of a system; comparing new values of each pair of time series to values predicted by the respective predictive model to determine if the respective predictive model is broken; determining a number of broken predictive models”
This limitation under its broadest reasonable interpretation a human could determines set of time series data by simply observing the incoming data corresponds to series of time. A human could further compare new values of each pair of time series with respective model by observing the prediction output to see which model is broken or not based on their accuracy level.  
“by determining polynomial bases for modeling a polynomial relationship between the time series,”
This limitation under its broadest reasonable interpretation a human could determine time delay between time series data by simply observing the corresponding time and data for modeling polynomial relationship.  
“solving a corresponding Sparse Group Lasso problem for the set of time series, and correcting coefficients of a solution of the corresponding Sparse Group Lasso problem by linear regression” 

 “performing an automatic action responsive to a determination that the number of broken predictive models exceeds a threshold, to correct a detected anomaly.”
This limitation under its broadest reasonable interpretation a human could perform an automatic actions in determining a number of broken predictive models that exceeds a threshold based on observation and evaluation. The automatic actions under its broadest reasonable interpretation(BRI) can be yelling out loud until an anomaly has been detected and is level with the predictive threshold.    

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using 

Regarding claim 2
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein determining the predictive model for a pair of time series comprises determining a periodic relationship between the time series and a non-periodic relationship between the time series”
This limitation under its broadest reasonable interpretation a human could determines set of time series data by simply observing the incoming data corresponds to series of time then determine the relationship between time-series and non-periodic relationship between the time series. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding claim 3
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein determining the predictive model for a pair of time series further comprises performing a Fourier transform on the time series to separate periodic components from non-periodic components”
This limitation corresponds to mathematical concepts see MPEP 2106.04.(a)(2)(I) part c. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.
Regarding claim 4
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein determining the predictive model for a pair of time series further comprises determining a time delay between time series that have a periodic relationship” 
This limitation under its broadest reasonable interpretation a human could determine time delay between time series data by simply observing the corresponding time and data associated with each time. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.
Regarding claim 7
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein comparing values of each pair of time series only uses predictive models that have a fitness score higher than a threshold” 
This limitation under its broadest reasonable interpretation a human could compare values of each time series data and determine what fitness score is higher than a threshold by simply observing data and make judgement. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using 

Regarding claim 8
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“comprising calculating a fitness score for each predictive model based on an r-squared error”
This limitation corresponds to mathematical concepts see MPEP 2106.04.(a)(2)(I) part c. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding claim 9
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“A method for detecting anomalies, comprising: determining a predictive model for each pair of a set of time series, each time series being associated with a component of a system; comparing new values of each pair of time series to values predicted by the respective predictive model to determine if the respective predictive model is broken; determining a number of broken predictive models”
This limitation under its broadest reasonable interpretation a human could determines set of time series data by simply observing the incoming data corresponds to series of time. A human could further compare new values of each pair of time series 
“by determining polynomial bases for modeling a polynomial relationship between the time series,”
This limitation under its broadest reasonable interpretation a human could determine time delay between time series data by simply observing the corresponding time and data for modeling polynomial relationship.  
“solving a corresponding Sparse Group Lasso problem for the set of time series, and correcting coefficients of a solution of the corresponding Sparse Group Lasso problem by linear regression” 
This limitation corresponds to mathematical concepts see MPEP 2106.04.(a)(2)(I) part c. 
 “performing an automatic action responsive to a determination that the number of broken predictive models exceeds a threshold, to correct a detected anomaly.”
This limitation under its broadest reasonable interpretation a human could perform an automatic actions in determining a number of broken predictive models that exceeds a threshold based on observation and evaluation. The automatic actions under its broadest reasonable interpretation(BRI) can be yelling out loud until an anomaly has been detected and is level with the predictive threshold.    

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding claim 10
Step 1: The claim recites a method; therefore, it falls into the statutory category of processes.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein determining the predictive model for a pair of time series further comprises performing a Fourier transform on the time series to separate periodic components from non-periodic components”

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding claim 11
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein determining the predictive model for a pair of time series further comprises determining a time delay between time series that have a periodic relationship” 
This limitation under its broadest reasonable interpretation a human could determine time delay between time series data by simply observing the corresponding time and data associated with each time. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significant1y more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. 

Regarding claim 13
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“A system for detecting anomalies, comprising: a fitting module configured to determine a predictive model for each pair of a set of time series, each time series being associated with a component of a system; an anomaly detection module configured to compare new values of each pair of time series to values predicted by the respective predictive model to determine if the respective predictive model is broken and to determine a number of broken predictive models;
 “and 16022APage 20 of 23an alert module configured to generate an anomaly alert if the number of broken predictive models exceeds a threshold.” 
This limitation under its broadest reasonable interpretation a human could determine time delay between time series data by simply observing the corresponding time and data for modeling polynomial relationship.  

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding claim 14
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein the fitting module is further configured to determine a periodic relationship between the time series and a non-periodic relationship between the time series.” 


Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding claim 15
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein determining the predictive model for a pair of time series further comprises performing a Fourier transform on the time series to separate periodic components from non-periodic components”
This limitation corresponds to mathematical concepts see MPEP 2106.04.(a)(2)(I) part c. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than 

Regarding claim 16
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein determining the predictive model for a pair of time series further comprises determining a time delay between time series that have a periodic relationship” 
This limitation under its broadest reasonable interpretation a human could determine time delay between time series data by simply observing the corresponding time and data associated with each time. 

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.


Regarding claim 19
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
“wherein comparing values of each pair of time series only uses predictive models that have a fitness score higher than a threshold” 
This limitation under its broadest reasonable interpretation a human could compare values of each time series data and determine what fitness score is higher than a threshold by simply observing data and make judgement. 
Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.

Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding claim 20 
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
 “comprising calculating a fitness score for each predictive model based on an r-squared error”


Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, the claim is not patent eligible.

Regarding claim 21 
Step 1:  The claim recites a system; therefore, it falls into the statutory category of manufacture.
Step 2A Prong 1:  The claim recites multiple mental processes, as explained below.  The claim recites, inter alia:
 “wherein the automatic action includes slowing or stopping a process of a physical component that is associated with the detected anomaly”
This limitation under its broadest reasonable interpretation a human could determine the automatic actions when to slow down or stop the process when anomaly is detected based on observations and evaluation.  

Step 2A Prong 2: The claim does not appear to recite additional elements that might integrate the judicial exception into a practical application.
	Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claim does not include additional elements that are sufficient to amount of significantly more than the judicial exception. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-4, 7-11, 13-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-11 of U.S. Patent No. 10340734 B2, respectively, in view of Kroyzer et al. (PG Pub US 2016/0330225). A claim chart comparing the two claim sets is given below.


Instant Application

Reference Application
(US Pat. No. 10340734)
, by determining polynomial bases for modeling a polynomial relationship between the time series, solving a corresponding Sparse Group Lasso problem for the set of time series, and correcting coefficients of a solution of the corresponding Sparse Group Lasso problem by linear regression; comparing new values of each pair of time series to values predicted by the respective predictive model to determine if the respective predictive model is broken; determining a number of broken predictive models; and performing an automatic action responsive to a determination that the number of broken predictive models exceeds a threshold, to correct a detected anomaly.
7. A method for detecting anomalies in a power generation system, comprising: measuring a state of one or more physical components of a power generator using a plurality of sensors, outputting respective time series of said measurements; determining a predictive model for each pair of a set of time series, each time series being associated with a component of a system, including determining a period relationship between the time series and a non-periodic relationship between the time series, wherein determining the non-period relationship between the time series includes determining polynomial bases for modeling a polynomial relationship between the time series, solving a corresponding Sparse Group Lasso problem for the time series, and correcting coefficients of a solution of the corresponding Sparse Group Lasso problem by linear regression; comparing new values of each pair of time series to values predicted by the respective predictive model to determine if the respective predictive model is broken; determining a number of broken predictive models; and generating an anomaly alert if the number of broken predictive models exceeds a threshold.

7. A method for detecting anomalies in a power generation system, comprising: measuring a state of one or more physical components of a power generator using a plurality of sensors, outputting respective time series of said measurements; determining a predictive model for each pair of a set of time series, each time series being associated with a component of a system, including determining a period relationship between the time series and a non-periodic relationship between the time series, wherein determining the non-period relationship between the time series includes determining polynomial bases for modeling a polynomial relationship between the time series, solving a corresponding Sparse Group Lasso problem for the time series, and correcting coefficients of a solution of the corresponding Sparse Group Lasso problem by linear regression; comparing new values of each pair of time series to values predicted by the respective predictive model to determine if the respective predictive model is broken; determining a number of broken predictive models; and generating an anomaly alert if the number of broken predictive models exceeds a threshold.

8. The method of claim 7, wherein determining the predictive model for a pair of time series further comprises performing a Fourier transform on the time series to separate periodic components from non-periodic components.
4. The method of claim 2, wherein determining the predictive model for a pair of time series further comprises determining a time delay between time series that have a periodic relationship.
9. The method of claim 7, wherein determining the predictive model for a pair of time series further comprises determining a time delay between time series that have a periodic relationship.
7. The method of claim 1, wherein comparing values of each pair of time series only uses predictive models that have a fitness score higher than a threshold.
10. The method of claim 7, wherein comparing values of each pair of time series only uses predictive models that have a fitness score higher than a threshold.
8. The method of claim 7, further comprising calculating a fitness score for each predictive model based on an r-squared error.
11. The method of claim 10, further comprising calculating a fitness score for each predictive model based on an r-squared error.
9. A method for detecting anomalies, comprising; determining a predictive model for each pair of a set of time series, each time series being associated with a component of a system, by determining a periodic relationship between the time series and a non-periodic relationship between the time series, including determining polynomial bases for modeling a polynomial relationship between the time series, solving a corresponding Sparse Group Lasso problem for the set of time series, and correcting coefficients of a solution of the corresponding Sparse Group Lasso problem by linear regression; comparing new values of pairs of time series having predictive models that have a fitness score higher than a threshold to values predicted by the respective predictive model to determine if the respective predictive model is broken; determining a number of broken predictive models; and Page 3 of 14performing an automatic action responsive to a determination that the number of broken predictive models exceeds a threshold, to correct a detected anomaly.


8. The method of claim 7, wherein determining the predictive model for a pair of time series further comprises performing a Fourier transform on the time series to separate periodic components from non-periodic components.
11. The method of claim 9, wherein determining the predictive model for a pair of time series further 

, to determine polynomial bases for modeling a polynomial relationship between the time series, to solve a corresponding Sparse Group Lasso problem for the set of time series, and to correct coefficients of a solution of the corresponding Sparse Group Lasso problem by linear regression; an anomaly detection module configured to compare new values of each pair of time series to values predicted by the respective predictive model to determine if the respective predictive model is broken and to determine a number of broken predictive models; and Page 4 of 14an alert module configured to perform an automatic action responsive to a determination that the number of broken , to correct a detected anomaly.


7. A method for detecting anomalies in a power generation system, comprising: measuring a state of one or more physical components of a power generator using a plurality of sensors, outputting respective time series of said measurements; determining a predictive model for each pair of a set of time series, each time series being associated with a component of a system, including determining a period relationship between the time series and a non-periodic relationship between the time series, wherein determining the non-period relationship between the time series includes determining polynomial bases for modeling a polynomial relationship between the time series, solving a corresponding Sparse Group Lasso problem for the time series, and correcting coefficients of a solution of the corresponding Sparse Group Lasso problem by linear regression; comparing new values of each pair of time series to values predicted by the respective predictive model to determine if the respective predictive model is broken; determining a number of broken predictive models; and 

8. The method of claim 7, wherein determining the predictive model for a pair of time series further comprises performing a Fourier transform on the time series to separate periodic components from non-periodic components.
16. The system of claim 13, wherein the fitting module is further configured to determine a time delay between time series that have a periodic relationship.
9. The method of claim 7, wherein determining the predictive model for a pair of time series further comprises determining a time delay between time series that have a periodic relationship.
19. The system of claim 13, wherein the anomaly detection module is further configured to use only predictive models that have a fitness score higher than a threshold.
10. The method of claim 7, wherein comparing values of each pair of time series only uses predictive models that have a fitness score higher than a threshold.
20. The system of claim 19, wherein the fitting module is further configured to calculate a fitness score for each predictive model based on an r-squared error.
11. The method of claim 10, further comprising calculating a fitness score for each predictive model based on an r-squared error.


Regarding claims 1, 9 and 13 
Claims 1, 9 and 13 are substantially identical to the reference US patent except that it recites “performing an automatic action responsive to a determination that the number of broken predictive models exceeds a threshold, to correct a detected anomaly.”
Kroyzer teaches “performing an automatic action responsive to a determination that the number of broken predictive models exceeds a threshold, to correct a detected anomaly” (Para [0106] “The result of Such training would be that the anomaly detection module would automatically detect these special conditions and evaluate and classify the states that are anomalous within the bounds of the special conditions, just like ordinary operating conditions” and see para [0014] line 9: “…create an alarm responsively to when the analyzing indicates a deviation from said model that exceeds a predetermined threshold.” Para [0045] “a communication function may be performed when the detected deviation is above or below a predefined threshold. For example, the communication function may include at least one of: creating an alarm (e.g., a visual or auditory alarm via alarm module….”  Para 0122: “…the performing the communication function is based on a number of identified anomalies within a particular time interval, the identified anomalies being detected deviations that exceed the threshold.” Para [0086] “A suitable response may be selected according to the degree of deviation for example, performing anomaly detection reactions where an anomaly is identified and performing non-anomaly reactions where no anomaly is identified. Anomaly detection reactions may include at least one of taking corrective actions, alerting, alarming or performing system overrides, combinations thereof and the like.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference application with the teaching of Kroyzer to include enhancing security control system for industrial anomaly detection of intrusion or anomalies in industrial control systems” as disclosed by Kroyzer (Para [0004]).

Regarding claims 2-4, 7-8, 10-11, 14-16 and 19-20, the instant application is substantially identical to the reference application (U.S. Patent No. 10340734 B2) claims 7-11 they are not patenably distinct from each other, respectively; claims 2-4, 7-8, 10-11, 14-16 and 19-20 are rejected for that reason. 
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 13-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kroyzer et al. (PG Pub US 2016/0330225), herein “Kroyzer” in view of TAKAHASHI (US 2016/0076970) in view of Takeuchi et al. (US PG Pub. No. 2013/0058447) and further in view of Zhang et al. (“Multiple Change-Points Estimation in Linear Regression Models via Sparse Group Lasso”, hereinafter: Zhang). 
Regarding claim 1 (Currently Amended)
Kroyzer teaches a method for detecting anomalies, (abstract “A method of detecting anomalies in an industrial control system includes analyzing data of correct operational parameters from at least one input device and storing the correct operational parameter or a correlation of at least two operational parameters as training data”)
…
comparing new values of each pair of time series to values predicted by the respective predictive model to determine if the respective predictive model is broken; (Para [0013] “The anomaly detection module can analyze data representing current operational parameters of the industrial control system with respect to historical data representing normal operational parameters of the industrial control system. The anomaly detection module can also create an alarm responsively to when the analyzing indicates that the operating parameters deviate from normal operation.” Par. 0014, line 1: “…detecting anomalies in an industrial control system can be performed by an anomaly detection system. The anomaly detection system can generate a model of normal operation of the industrial control system. The model can comprise values or a range of values for one or more operational parameters of the industrial control system. The model can be generated based on historical data representing normal operational parameters of the industrial control system. The anomaly detection system can analyze data representing current operational parameters of the industrial control system with respect to said model…” Para [0007] “The anomaly detection module comprises a processor and a data store with executable instructions to cause the processor to generate error commands responsively to a network model.”  Par. 0103, line 2: “…build a joint probability prediction model based on a history of normal operation.”  Para [0043] “…comparison of two operational parameters, such as the ratio of the two parameters, which ratio may fluctuate within a given range during normal operation, may be used to determine if an anomaly is present.”  Kroyzer claim 39: “…the anomaly detection module is further configured to predict a configuration response of the industrial system to a known control output, to control the industrial system to have the known control output and compare the resulting configuration with the predicted configuration, and to further control the industrial system responsively to the comparison.”)
determining a number of broken predictive models; (Para [0043] “…comparison of two operational parameters, such as the ratio of the two parameters, which ratio may fluctuate within a given range during normal operation, may be used to determine if an anomaly is present.”) 
and performing an automatic actions action responsive to a determination that  the number of broken predictive models exceeds a threshold, to correct a detected anomaly. (Para [0106] “The result of Such training would be that the anomaly detection module would automatically detect these special conditions and evaluate and classify the states that are anomalous within the bounds of the special conditions, just like ordinary operating conditions” and see para [0014] line 9: “…create an alarm responsively to when the analyzing indicates a deviation from said model that exceeds a predetermined threshold.” Para [0045] “a communication function may be performed when the detected deviation is above or below a predefined threshold. For example, the communication function may include at least one of: creating an alarm (e.g., a visual or auditory alarm via alarm module….”  Para 0122: “…the performing the communication function is based on a number of identified anomalies within a particular time interval, the identified anomalies being detected deviations that exceed the threshold.” Para [0086] “A suitable response may be selected according to the degree of deviation for example, performing anomaly detection reactions where an anomaly is identified and performing non-anomaly reactions where no anomaly is identified. Anomaly detection reactions may include at least one of taking corrective actions, alerting, alarming or performing system overrides, combinations thereof and the like.”)
Kroyzer does not teach the method comprising: determining a predictive model for each pair of a set of time series, each time series being associated with a component of a system;
…
by determining polynomial bases for modeling a polynomial relationship between the time series, 
solving a corresponding Sparse Group Lasso problem for the set of time series, and correcting coefficients of a solution of the corresponding Sparse Group Lasso problem by linear regression. 
TAKAHASHI teaches the method comprising: determining a predictive model for each pair of a set of time series, each time series being associated with a component of a system. (Para [0022] “The detecting apparatus 100, through learning, predicts time-series data to be obtained in the case of an normal operation of an operating body or the like that periodically operates, based on a time-series detection signal detected in response to an operation of the operating body, and detects anomaly of the operating body, depending on a difference component between a predicted model component and the detection signal.”)
Kroyzer and TAKAHASHI are analogous art because they are both directed to anomaly detection. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kroyzer to incorporate the teaching of TAKAHASHI to include time-series input signal to understand the underlying structure and caution that produce the observation and “the non-periodic component without simultaneous analysis of the periodic component and the non-periodic component, and can thus more accurately detect the anomaly of the bearing” as disclosed by TAKAHASHI (Para [0070]).
Kroyzer in view of TAKAHASHI does not teach …by determining polynomial bases for modeling a polynomial relationship between the time series, solving a corresponding Sparse Group Lasso problem for the set of time series, and correcting coefficients of a solution of the corresponding Sparse Group Lasso problem by linear regression. 
Takeuchi teaches …by determining polynomial bases for modeling a polynomial relationship between the time series, (Para [0091] “The peak detection unit 45 fits the time series data set on intervals by a polynomial and searches for a point where a derivative value of the polynomial is equal to zero as a peak. A spline function is applied as the polynomial.”  See also Para [0094], [0194], [0195], and [0200].)
Kroyzer, TAKAHASHI and Takeuchi are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kroyzer in view of TAKAHASHI to incorporate the teaching of Takeuchi with using a unit to fit a polynomial relationship between the time series data and the polynomial function/spline function as in Takeuchi in order to help determine whether a power nuclear reactor core is in deteriorating wherein analysis is shifted to a peak detector unit which further analyzes the data based Takeuchi (Para [0088 – 0094], and [0102]). 
Kroyzer in view of TAKAHASHI with Takeuchi does not teach …solving a corresponding Sparse Group Lasso problem for the set of time series, and correcting coefficients of a solution of the corresponding Sparse Group Lasso problem by linear regression. 
Zhang teaches wherein …solving a corresponding Sparse Group Lasso problem for the set of time series (abstract “we propose a sparse group Lasso based approach for linear regression problems with change-points. Under certain mild assumptions and a properly chosen regularization term, we prove that the solution of the proposed approach is asymptotically consistent”)
and correcting coefficients of a solution of the corresponding Sparse Group Lasso problem by linear regression. (Abstract “In particular, we show that the estimation error of linear coefficients diminishes, and the locations of the estimated change-points are close to those of true change-points. We further propose a method to choose the regularization term so that the results mentioned above hold.” Also see pg. 2209 right col “. In particular, we reformulate the original linear regression with change-points problem into a convex optimization problem with both and penalties. The solution of this convex optimization problem then directly provides the number and locations of change-points and the regression coefficients of each region.”)
Kroyzer, TAKAHASHI, Takeuchi and Zhang are analogous art because they are all directed to data automation. 
Kroyzer in view of TAKAHASHI with Takeuchi to incorporate the teaching of Zhang to include Linear Regression Models via Sparse Group Lasso to reduce estimation error of linear coefficients diminishes, and the locations of the estimated change-points as disclosed by Zhang (abstract). 
Regarding claim 13
Referring to independent claims 13, they are rejected on the same basis as independent claim 1 since they are analogous claims. 

Regarding claim 2
Kroyzer in view of TAKAHASHI with Takeuchi and Zhang teaches the method of claim 1.  
TAKAHASHI further teaches wherein determining the predictive model for a pair of time series comprises determining a periodic relationship between the time series and a non-periodic relationship between the time series. (Para [0070] “…the detecting apparatus 100 according to this embodiment learns the time-series data in the time domain according to the regression model, calculates a periodic component of the detection signal in response to the periodic operation of the bearing, and can thus cancel the periodic component from the detection signal to obtain a non-periodic component.”  Par. 0023: “a bearing or the like incorporated in equipment for wind power generation, a chemical generation plant, a robotic arm, a reducer and the like. The detecting apparatus 100 detects an abnormal operation,…” Para [0047] “The model learning unit 140, as an example, predicts time-series data indicating the periodic operation of the bearing, according to a linear autoregressive model, by use of the detected data sequence in the time domain (that is, a time waveform that is a sensor output). Here, the model learning unit 140 predicts the time-series data for each divided data sequence…” Par. 0039: “The model learning unit 140 next calculates time-series data corresponding to a periodic component of the bearing…” Par. 0046: “…the model learning unit 140 of this embodiment calculates a normal periodic operation of the bearing in a time domain, based on the data sequence acquired through the detection of the operation of the bearing, according to the regression model in the time direction. The detecting apparatus 100 then subtracts the calculated periodic component in the time domain, from the detected data sequence in the time domain, thereby calculating the non-periodic component different from the periodic operation, and detecting the anomaly of the bearing based on the non-periodic component.”) 
Kroyzer, TAKAHASHI, Takeuchi and Zhang are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kroyzer to incorporate the teaching of TAKAHASHI with Zhang and Takeuchi to include time-series input signal to understand the underlying structure and caution that produce the observation and “the non-periodic component without simultaneous analysis of the periodic component and TAKAHASHI (Para [0070]).
Regarding claim 14
Claim 14 is a system claim corresponding to method claim 2 and is rejected for the same reasons given in the rejection of that claim. 

Regarding claim 21(New)
Kroyzer in view of TAKAHASHI with Takeuchi and Zhang teaches claim 1. 
TAKAHASHI further teaches wherein the automatic action includes slowing or stopping a process of a physical component that is associated with the detected anomaly. (Para [0069] “The detecting apparatus 100 determines whether or not to end the anomaly detection of the bearing (S270). The detecting apparatus 100 may determine whether or not to end the anomaly detection of the bearing, in accordance with external input, the users input, and the like. If the anomaly detection of the bearing is continued (S270: No), the detecting apparatus 100 returns to the step of obtaining the detection data (S200) to obtain data to be detected. Alternatively, if the anomaly detection is ended (S270: Yes), the detecting apparatus 100 stops the process.”)
Kroyzer, TAKAHASHI, Takeuchi and Zhang are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kroyzer to incorporate the teaching of TAKAHASHI with Zhang and Takeuchi to include time-series input signal to TAKAHASHI (Para [0070]).


Claims 3-4 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kroyzer et al. (PG Pub. No. 2016/0330225), herein “Kroyzer” in view of TAKAHASHI (US 2016/0076970) in view of Takeuchi et al. (US PG Pub. No. 2013/0058447) in view of Zhang et al. and further in view of Thompson (US PG Pub. No. 20170285086). 
Regarding claim 3
Kroyzer in view of TAKAHASHI with Takeuchi and Zhang teaches the method of claim 2.  
Kroyzer in view of TAKAHASHI with Takeuchi and Zhang does not teach wherein determining the predictive model for a pair of time series further comprises performing a Fourier transform on the time series to separate periodic components from non-periodic components. 
Thompson teaches wherein determining the predictive model for a pair of time series further comprises performing a Fourier transform on the time series to separate periodic components from non-periodic components. (Para [0049] “Characteristics of the waveform may be computed over multiple shaft rotations‐ ‐for example at least 4 or 8 shaft rotations‐‐in order to resolve periodic aspects related to the shaft rotation rate. Other waveform characteristics may be computed over shorter and longer durations sufficient to resolve non‐periodic signals including transient spikes and longer trends such as in the root mean square or peak mean, or for a behavior over time analysis that could span hours or years. Autocorrelation may be used for example to find periodic events that may be hidden by noise or other aspects of the signal. Analysis may include convolving or cross‐correlating a predefined model wavelet with a real‐time waveform of the grounding voltage or current to locate irregular or one‐sided transients predictive of equipment degradation. Fourier or wavelet‐based transforms, digital filters, or other means or combinations of those methods, may be used to model, analyze, and store the signal in a database and to identify correlations of the waveform to baseline and fault model wavelets and periodic waves.”)
Kroyzer, TAKAHASHI, Takeuchi, Zhang and Thompson are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kroyzer in view of TAKAHASHI with Takeuchi and Zhang to incorporate the teaching of Thompson to include a system that uses a Fourier transform to distinguish between periodic and non-periodic waveforms in the sensor data of a turbine, generator, or motor as in Thompson in order to provide environmental/ operational context for the waveform needed for expert analysis and predictions for alerts or faults (Para [0019]). 
Regarding claim 15


Regarding claim 4 
Kroyzer in view of TAKAHASHI with Takeuchi and Zhang teaches the method of claim 2.  
Kroyzer in view of TAKAHASHI with Takeuchi and Zhang does not teach wherein determining the predictive model for a pair of time series further comprises determining a time delay between time series that have a periodic relationship.  
Thompson teaches wherein determining the predictive model for a pair of time series further comprises determining a time delay between time series that have a periodic relationship. (Para [0015] “An optional current sensor 26 may provide a current signal to the waveform analysis device 30. The current sensor may provide sampling and analog/digital conversion, or it may condition the signal for such processing in the waveform analysis device. The voltage and current signals may be captured as a time series of data at a sample rate of at least 2 kHz or at least 3 kHz. The waveform analysis device 30 may comprise a processor with random access memory, program logic, and a database of programs, baseline and fault model waveforms, archived grounding waveforms, time series reduced data, data from the operating condition of the monitored equipment…” Par. 0090: “The illustrated waveforms are simplified and conceptualized for clarity. For example the grounding waveform may be a noisy superposition of multiple periodic waves, including some with frequencies that are not integer multiples of a lower-frequency, plus non-periodic pulses or spikes. The predicted waveform 88 may be calculated as a continuation of one or more selected periodic aspects of the grounding waveform 86. The counteracting waveform may be applied ahead of the predicted waveform by an amount of a response delay 94.”) 
Kroyzer, TAKAHASHI, Takeuchi, Zhang and Thompson are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kroyzer in view of TAKAHASHI with Takeuchi with Zhang to incorporate the teaching of Thompson to include a system that uses a Fourier transform to distinguish between periodic and non-periodic waveforms in the sensor data of a turbine, generator, or motor as in Thompson in order to provide environmental/ operational context for the waveform needed for expert analysis and predictions for alerts or faults (Para [0019]). 
Regarding claim 16
Claim 16 is a system claim corresponding to method claim 4 and is rejected for the same reasons given in the rejection of that claim. 

Claims 7-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kroyzer et al. (PG Pub. No. 2016/0330225), herein “Kroyzer” in view of TAKAHASHI (US 2016/0076970) in view of Takeuchi et al. (US PG Pub. No. 2013/0058447) in view of Zhang et al. and further in view of Achin et al. (US PG Pub. No. 20150339572). 
Regarding claim 7
Kroyzer in view of TAKAHASHI with Takeuchi and Zhang teaches the method of claim 1.  
Kroyzer in view of TAKAHASHI with Takeuchi and Zhang does not teach wherein comparing values of each pair of time series only uses predictive models that have a fitness score higher than a threshold.  
Achin teaches wherein comparing values of each pair of time series only uses predictive models that have a fitness score higher than a threshold. (Para [0166] “At step 440 of method 400, the exploration engine 110 eliminates the worst-performing modeling techniques from consideration (e.g., based on the performance of the models they produced according to model fit metrics). Exploration engine 110 may determine which modeling techniques to eliminate using a suitable technique, including, without limitation, eliminating those that do not produce models that meet a minimum threshold value of a model fit metric, eliminating all modeling techniques except those that have produced models currently in the top fraction of all models produced, or eliminating any modeling techniques that have not produced models that are within a certain range of the top models.”)
Kroyzer, TAKAHASHI, Takeuchi, Zhang and Achin are analogous art because they are all directed to data automation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kroyzer in view of TAKAHASHI with Takeuchi and Zhang to incorporate the teaching of Achin with a system to detect Achin in order to determined suitability of the selected modeling procedures for the prediction problem and then transmit instructions to a plurality of processing nodes using the best predictive model based on a score. (Para [0011]) 
Regarding claim 19
Claim 19 is a system claim corresponding to method claim 7 and is rejected for the same reasons given in the rejection of that claim. 


Regarding claim 8
Kroyzer in view of TAKAHASHI with Takeuchi, Zhang and Achin teaches the method of claim 7.  
Achin further teaches the method further comprising calculating a fitness score for each predictive model based on an r-squared error. (Para [0127] “Different scoring metrics may place different weights on different aspects of a predictive models performance, including, without limitation, the models accuracy (e.g., the rate at which the model correctly predicts the outcome of the prediction problem), false positive rate (e.g., the rate at which the model incorrectly predicts a "positive' outcome), false negative rate (e.g., the rate at which the model incorrectly predicts a “negative' outcome), positive prediction value, negative prediction value, sensitivity, specificity, etc. The user may select a standard scoring metric (e.g., goodness-of-fit, R-Square, etc.)” also see para [0165] “When a modeling technique is finished executing, the exploration engine 110 collects the results (step 438), which may include the fitted model and/or metrics of model fit for the corresponding data sample. Such metrics may include any metric that can be extracted from the underlying software components that perform the fitting, including, without limitation, Gini coefficient, r-squared, residual mean squared error, any variations thereof, etc.”)
Regarding claim 20
Claim 20 is a system claim corresponding to method claim 8 and is rejected for the same reasons given in the rejection of that claim. 




Response to Arguments
Applicant's arguments filed 02/16/2021 have been fully considered but they are not persuasive. 


Double Patenting
By the Office Action, claims 1-20 stand rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 7-11 of U.S. Patent No. 10,340,734. Applicant recognizes that a properly executed terminal disclaimer under 37 CFR § 1.321 will be sufficient to overcome this rejection. Although Applicant disagrees with the provisional 
Examiner’s response:
Since Terminal disclaimer is not yet filed, the Double Patenting rejections made in the previous Office Action has been maintained accordingly. 

Rejections under 35 U.S.C. § 101
Applicant asserts that “Claims 1-20 stand rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. In particular, the Examiner asserts that the claims are directed to mental processes, asserting that a human could perform the recited steps… Claim 1, as amended, recites, inter- alia, "performing an automatic action responsive to a determination that the number of broken predictive models exceeds a threshold, to correct a detected anomaly." Claims 9 and 13, as amended, recite analogous language. Support for the amendment can be found in the present specification, at least in paragraph 23. The claim recites performing an automatic action to correct a detected anomaly. This action is clearly not a mental process, and furthermore provides a clear practical application in addressing anomalous Page 8 of 14 behavior. As such, the claims are not 
Examiner’s response:
The Examiner respectfully disagrees. The recitation of “performing an automatic action responsive to a determination that the number of broken predictive models exceeds a threshold, to correct a detected anomaly” is still an abstract idea without significantly more because a human can still perform an automatic action and mere automation of a mental process is not eligible. In addition, the claim as a whole is still an abstract idea and mathematical concept therefore the 35 U.S.C 101 abstract idea mental process is accordingly maintained. Please see full analysis above for further details.  

Rejections under 35 U.S.C. §103
“Claim 1, as amended, recites, inter alia, "determining a predictive model for each pair of a set of time series, each time series being associated with a component of a system, by determining polynomial bases for modeling a polynomial relationship between the time series, solving a corresponding Sparse Group Lasso problem for the set of time series, and correcting coefficients of a solution of the corresponding Sparse Group Lasso problem by linear regression." Claims 9 and 13, as amended, recite analogous language. Support for the amendment comes from at least claims 5 and 6 as originally filed.  The Examiner concedes that Kroyzer fails to teach the recited predictive model, but asserts that Takahashi teaches this feature instead. The "based on a time-series detection signal." However, nothing in the cited art addresses the possibility of a predictive model being determined for each pair of a set of time series. The sole cited time-series detection signal appears to be insufficient, on its face, to read on a predictive model that is determined for a pair of time series.” (Remarks pg. 10).

Examiner’s response:
The Examiner respectfully disagrees. Takahashi teaches determining a predictive model for each pair of a set of time series as disclosed in para [0022] the detecting apparatus 100 detect time series data which are then used to make prediction and the detecting apparatus 100 detects anomaly of the operating body which corresponds to time series associated with the system. In addition, the detecting apparatus detect anomaly of the operating body of a predicted model component and the detection signal and this process include a determination of predictive model with data(time series data). 
Applicant asserts that “Initially, it is respectfully noted that the Examiner has not imposed any art-based rejection against claim 12, nor has a rationale for any such rejection been provided. As such, Applicant respectfully concludes that claim 12 recites allowable subject matter. Any new rejection of claim 12 will not have been caused by Applicant's amendment, and thus cannot be made final.” (Remarks pg. 8)
Examiner’s response:
In view of the Applicant’s amendments and/or arguments, the 35 USC 103 rejections to claims 9-12 made in the previous Office Action has been withdrawn.  

“Additionally, the Examiner cites Zhang as reading on solving the recited Sparse Group Lasso problem. However, Zhang addresses the Sparse Group Lasso problem in general terms, and never associates it with time series. The other cited art cannot cure this deficiency, each reference being cited to address particular features of the dependent claims. It is therefore respectfully asserted that Kroyzer, Page 10 of 14Takahashi, Thompson, Takeuchi, Zhang, and/or Achin, taken alone or in any combination, fail to disclose or suggest determining a predictive model for each pair of a set of time series and solving a corresponding Sparse Group Lasso problem for the set of time series. Claim 1 further recites, "comparing new values of each pair of time series to values predicted by the respective predictive model to determine if the respective predictive model is broken." Claims 9 and 13 recite analogous language. The Examiner asserts that Kroyzer teaches this feature in its discussion of an anomaly detection module. The cited passages of Kroyzer do not capture the feature of comparing values of pairs of time series to predicted values. Although the Examiner cites the Takahasi reference as reading on the recited predictive model, it too fails to address a predictive model for pairs of time series. The other cited art cannot cure this deficiency, each reference being comparing new values of each pair of time series to values predicted by a respective predictive model.” (Remarks pg. 10-11)
Examiner’s response:
The Examiner respectfully disagrees. Kroyzer teaches comparing new values of each pair of time series to values predicted as evidence by para [0013], [0014], [0007] and [0043] “…comparison of two operational parameters, such as the ratio of the two parameters, which ratio may fluctuate within a given range during normal operation, may be used to determine if an anomaly is present.”

“Claim 1 further recites, "determining a number of broken predictive models." Claims 9 and 13 recite analogous language. The Examiner asserts that Kroyzer reads on this feature in a discussion of comparing operational parameters. However, these "operational parameters" seem to relate to the actual value of the time series, rather than being an indication of whether a given predictive model is broken. At no point does Kroyzer determine a number of broken predictive models at all”. (Remarks pg. 11)
Examiner’s response:
The Examiner respectfully disagrees. Kroyzer teaches comparison of two operational parameters to make a determination of whether or not there are Kroyzer’s operational parameters are also values that come from input device[sensor] as evidence by [0009]. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chatterjee et al. (“Sparse Group Lasso for Regression on Land Climate Variables”) teaches Sparse Group Lasso to build a predictive model for land climate variables using ocean climate variables as covariates.
Gornitz et al. (“Toward Supervised Anomaly Detection”) teaches optimization problem has a convex equivalent under relatively mild assumptions.
Hensley et al. (“Machine Learning, Evolutionary Algorithms, and the Inference of Mathematical Truths”) teaches mean-squared error cost function is easily fooled by decoy solutions and is unable to make use of all the information presented in the training examples.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN C MANG whose telephone number is (571)270-7598.  The examiner can normally be reached on Mon - Fri 8:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/V.M./Examiner, Art Unit 2126 
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126